DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 8-9, and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agneray reference (FR 2931906A1).
4.	Regarding claim 1, the Agneray reference discloses:
a gas turbine engine for an aircraft (10) comprising: 
an engine core (FIG. 1) comprising:
a compressor system with compressor blades comprising respective aerofoils (FIG. 1), the compressor system comprising a first, lower pressure, compressor (16), and a second, higher pressure, compressor (18); and
an outer core casing (30) surrounding the compressor system (FIG. 1) and comprising a first flange connection (FIG. 2) arranged to allow separation of the outer core casing at an axial 
position of the first flange connection (FIG. 2) the first flange connection having a first flange radius (FIG. 1);
a fan (14) located upstream of the engine core (FIG. 1), the fan comprising a plurality of fan blades (implicit) and having a fan diameter (FIG. 1);

a fan outlet guide vane (OGV) (FIG. 1) extending radially across the bypass duct between an outer surface of the engine core and the inner surface of the nacelle (FIG. 1), the fan OGV having a radially inner edge and a radially outer edge (FIG. 1), wherein an axial midpoint of the radially outer edge is defined as the fan OGV tip centrepoint (FIG. 1),
wherein a fan OGV tip position ratio of:
axial distance between the first flange connection and the fan OGV tip centrepoint/first flange radius (inherent).  
The Agneray reference discloses the invention as essentially claimed.  However, the Agneray reference fails to disclose wherein the first flange connection is the first flange connection that is downstream of an axial position defined by the axial midpoint between the mid-span axial location on the trailing edge of the most downstream aerofoil of the first compressor and the mid-span axial location on the leading edge of the most upstream aerofoil of the second compressor and that the OGV tip position ratio is equal to or less than 1.8.
	It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to place the flange connection at a position where is the first flange connection that is downstream of an axial position defined by the axial midpoint between the mid-span axial location on the trailing edge of the most downstream aerofoil of the first compressor and the mid-span axial location on the leading edge of the most upstream aerofoil of the second compressor, since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04 (VI-C).  
	The Agneray reference teaches the invention as essentially claimed.  However, the Agneray reference fails to disclose the OGV tip position ratio is equal to or less than 1.8.
	It would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to use an OGV tip position ratio equal to or less than 1.8, since it has 
5.	Regarding claim 2, the Agneray reference fails to disclose:
wherein the fan OGV tip position ratio is greater than or equal to 0.6.
It would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to use an OGV tip position ratio equal to or less than 1.8, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).  
6.	Regarding claim 3, the Agneray reference fails to disclose:
wherein the fan OGV root position ratio (inherent) is less than or equal to 1.20.
It would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to use an OGV root position ratio less than or equal to 1.20, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).  
7.	Regarding claim 4, the Agneray reference fails to disclose:
wherein the fan diameter is greater than 240 cm and less than or equal to 380 cm.
It would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to use a fan diameter that is greater than 240cm and less than or equal to 380cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).  
8.	Regarding claim 5, the Abneray reference fails to disclose:
wherein the fan diameter is between 330 cm and 380 cm.
It would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to use a fan diameter that is between 330 cm and 380 cm, since it has 
9.	Regarding claim 8, the Abneray reference further discloses:
wherein the first flange connection is at, or axially downstream of, a leading edge of the most upstream aerofoil of the second compressor (FIG. 1).
10.	Regarding claim 9, the Abneray reference further discloses:
wherein the first flange connection is at, or axially upstream of, a leading edge of the most upstream aerofoil of the second compressor.
It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention wherein the first flange connection is at, or axially upstream of, a leading edge of the most upstream aerofoil of the second compressor, since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04 (VI-C).  
11.	Regarding claim 11, the Agneray reference further discloses:
wherein a fan OGV tip position to fan diameter ratio of:
the axial distance between the first flange connection and the fan OGV tip centrepoint/the fan diameter (inherent).
It would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to use a fan OGV tip position to fan diameter ratio of is less than or equal to 0.22, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).  
12.	Regarding claim 12, the Agneray reference further discloses:
wherein the fan OGV tip position to fan diameter ratio is greater than or equal to 0.095.
It would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to use a fan OGV tip position to fan diameter ratio of is greater than or 
13.	Regarding claim 13, the Agneray reference further discloses:
wherein an axial midpoint of the radially inner edge is defined as the fan OGV root centrepoint,
and wherein a fan OGV root position ratio of:
axial distance between the first flange connection and the fan OGV root centrepoint/first flange radius (inherent).
It would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to use a fan OGV root position ratio that is equal to or less than 2.6, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).  
14.	Regarding claim 14, the Agneray reference fails to disclose:
wherein the fan OGV root position ratio is greater than or equal to 0.8.
It would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to use a fan OGV root position ratio is greater than or equal to 0.8, since it has been held that where the general conditions of a claim are disclosed in the prior art, 
discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).  
15.	Regarding claim 15, the Agneray reference further discloses:
wherein a fan OGV root position to fan diameter ratio of:
the axial distance between the first flange connection and the fan OGV root centrepoint/the fan diameter (inherent).

16.	Regarding claim 16, the Agneray reference fails to disclose:
a front mount arranged to be connected to a pylon, and
wherein a front mount position ratio of:
axial distance between the first flange connection and the front mount first flange radius
is equal to or less than 1.18.
	The examiner takes Official Notice that it is well known it he arts of gas turbine engines for aircraft to use a front mount to be connected to a pylon.  The Agneray reference inherently disclose an axial distance between its disclosed first flange connection and the front mount first flange that implicitly exists as noted by the Official Notice.  
It would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to use an axial distance between the first flange connection and the front mount first radius is equal to or less than 1.18, since it has been held that where the general 
conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).  
17.	Regarding claim 17, the Agneray reference further discloses:
wherein a front mount position to fan diameter ratio of:
the axial distance between the first flange connection and the front mount the fan diameter is less than or equal to 0.145.
The examiner takes Official Notice that it is well known it he arts of gas turbine engines for aircraft to use a front mount to be connected to a pylon.  The Agneray reference inherently 
It would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to use an axial distance between the first flange connection and the front mount first radius is less than or equal to 0.145, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A). 
18.	Regarding claim 18, the Agneray reference further discloses:
wherein the engine core further comprises an inner core casing provided radially inwardly of the compressor blades of the compressor system, the inner core casing and the outer core casing defining a core working gas flow path therebetween,
wherein a gas path radius is defined as the outer radius of the core gas flow path at the axial position of the first flange connection and a gas path ratio of:
first flange radius/gas path radius (FIG. 1). 
 It would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to use an axial distance between the first flange connection and the front mount first radius is less than or equal to 0.145, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A). 
19.	Regarding claim 19, the Agneray reference further discloses:
according to any preceding claim,
wherein a fan diameter ratio of:
first flange radius/fan diameter (FIG. 1). 
 It would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to use a first flange radius/fan diameter is equal to or greater than 0.125 and less than or equal to 0.17, since it has been held that where the general conditions of a 
20.	Regarding claim 20, the Agneray reference further discloses:
according to any preceding claim, wherein a fan blade mass ratio of:
first flange radius/mass of each fan blade (inherent).
It would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to find a blade mass ratio is equal to or less than 19.0 mm/lb, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).
21.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agneray reference in view of the Solomon reference (FR 2889861A1).  
22.	Regarding claim 6, the Abneray reference fails to disclose:
wherein the number of fan blades is between 16 and 22.
The Solomon reference teaches it is conventional in the art of fans for use in gas turbine engines to provide as taught in (FIG. 1) wherein the number of fan blades is between 16 and 22 (FIG. 1).  Such configurations/structures would allow improvement in the aerodynamic efficiency (Paragraph Fifty Three of Brief Description of the Drawings).
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the engine of the Abneray reference, such that the engine further includes wherein the number of fan blades is between 16 and 22, as clearly suggested and taught by the Solomon reference, in order to allow improvement in the aerodynamic efficiency (Paragraph Fifty Three of Brief Description of the Drawings).
23.	Claim 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Abneray reference in view of the Phelps reference (US Patent Publication No. 2019/0063368A1).  
24.	Regarding claim 7, the Abneray reference fails to disclose:

The Phelps reference teaches it is conventional in the art of gearboxes for gas turbine engines to provide as taught in [Paragraph 0007] wherein the engine further comprises a gearbox that receives an input from a core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft [Paragraph 0007].  Such configurations/structures would allow improvement in engine efficiency [Paragraph 0008].
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the engine of the Abneray reference, such that the Abneray reference further includes wherein the engine further comprises a gearbox that receives an input from a core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft, as clearly suggested and taught by the Phelps reference, in order to allow improvement in engine efficiency [Paragraph 0008].  
25.	Regarding claim 10, the Abneray reference fails to disclose:
wherein the engine comprises:
a first turbine, and a first core shaft connecting the first turbine to the compressor; and
a second turbine and a second core shaft connecting the second turbine to the second compressor, and wherein the second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed than the first core shaft.
The Phelps reference teaches it is conventional in the art of gearboxes for gas turbine engines to provide as taught in [Paragraph 0041] a first turbine, and a first core shaft connecting the first turbine to the compressor; and a second turbine and a second core shaft connecting the second turbine to the second compressor, and wherein the second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed than the first core 
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the engine of the Abneray reference, such that the Abneray reference further includes a first turbine, and a first core shaft connecting the first turbine to the compressor; and a second turbine and a second core shaft connecting the second turbine to the second compressor, and wherein the second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed than the first core shaft, as clearly suggested and taught by the Phelps reference, in order to allow positioning of the second compressor axially downstream of the first compressor [Paragraph 0042].
Conclusion
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747